Exhibit 10.6

SECOND AMENDMENT TO EXCLUSIVE CHANNEL COLLABORATION AGREEMENT

This SECOND AMENDMENT TO EXCLUSIVE CHANNEL COLLABORATION AGREEMENT (the
“Amendment”) is effective as of November 8, 2017 (the “Second Amendment
Effective Date”) by and between INTREXON CORPORATION, a Virginia corporation
with offices at 20374 Seneca Meadows Parkway, Germantown, MD 20876 (“Intrexon”)
and ORAGENICS, INC., a Florida corporation having its principal place of
business at 4902 Eisenhower Boulevard, Suite 125, Tampa, FL 33634, U.S.A.
(“Oragenics”). Intrexon on the one hand and Oragenics on the other hand may be
referred to herein individually as a “Party”, and collectively as the “Parties.”

RECITALS

A. WHEREAS Intrexon and Oragenics are parties to that certain Exclusive Channel
Collaboration Agreement, effective June 5, 2012, as amended by that certain
First Amendment to Exclusive Channel Collaboration Agreement, effective July 21,
2016 (the “Agreement”), pursuant to which Intrexon appointed Oragenics as their
exclusive channel collaborator for developing and commercializing certain
products in an exclusive field as defined by the Agreement;

B. WHEREAS Intrexon and Oragenics now mutually desire to further amend the
Agreement;

D. NOW, THEREFORE, Intrexon and Oragenics agree to amend the terms of the
Agreement as provided below, effective as of the Second Amendment Effective
Date.

1. GENERALLY

1.1 Capitalized terms present within this Amendment that are not proper names or
titles, that are not conventionally capitalized, or that are not otherwise
defined within this Amendment shall have the meaning set forth in the Agreement.

1.2 Intrexon and Oragenics, in conjunction with and contemporaneously with this
Amendment, have entered into an Amendment to the Stock Issuance Agreement of
even date herewith (the “Stock Amendment”), which Stock Amendment amends the
Stock Issuance Agreement by and between Intrexon and Oragenics, effective
June 5, 2012 (the “Stock Agreement”).

2. AMENDMENTS TO THE AGREEMENT

2.1 Definitions.

(a) Section 1.12 of the Agreement “Costs of Goods Sold”, Section 1.41 of the
Agreement “Manufacturing Costs” and Section 1.50 of the Agreement “Product
Profit” are hereby deleted in their entirety and each replaced with “Reserved”.

 



--------------------------------------------------------------------------------

(b) The following is added as a new third sentence to Section 1.14 of the
Agreement “Diligent Efforts”:

Oragenics’ obligation to use Diligent Efforts under this Agreement shall be
deemed satisfied if from the Second Amendment Effective Date until the end of
2018, Oragenics has budgeted one million two hundred thousand United States
dollars ($1,200,000) for manufacturing and support activities related to, and
including the conduct of the required toxicology studies for the OG716 IND
filing.

2.2 Sublicensing. The following is added as a new third sentence to the
introductory paragraph of Section 3.2 of the Agreement:

The parties shall agree, in connection with any such sublicense not covered
under Sections 3.2(a) through 3.2(c) below, on the applicable Sublicensing
Revenue Rate (as defined herein) with respect to such sublicense.

2.3 Milestones. Section 5.2 of the Agreement is hereby replaced in its entirety
with the following Section 5.2:

5.2 Milestones.

(a) Oragenics Milestones. Upon the first instance of attainment of certain
commercialization milestone events by an Oragenics Product (whether such
attainment is achieved by Oragenics or by a permitted sublicensee), Oragenics
has agreed to pay Intrexon milestone payments as set forth in the Equity
Agreement. The milestone payments are each payable in cash (subject to
Section 5.2(b)) by wire transfer to the account specified by Intrexon. The
specific milestone payments due to Intrexon upon achievement of each milestone
event are set forth in the Equity Agreement.

(b) Product Sublicense Milestones. If (A) a commercialization milestone event
occurs that gives rise to a right for Intrexon to receive a payment from
Oragenics under Section 5.2(a), (B) that milestone event is achieved by an
Oragenics Product licensed to a Product Sublicensee under a respective Product
Sublicense, and (C) Oragenics is due to receive a milestone payment from the
Product Sublicensee for achievement of that same (or substantially similar)
milestone event by the sublicensed Oragenics Product under the respective
Product Sublicense, then Intrexon may elect at its own discretion to waive that
particular milestone payment from Oragenics for that particular
commercialization milestone

 

2



--------------------------------------------------------------------------------

event and instead designate the amount of the payment due to Oragenics from the
Product Sublicensee for achievement of that same (or substantially similar)
milestone event as Sublicensing Revenue for which Intrexon will be entitled to
receive revenue sharing under Section 5.4(b). If it so elects under this
Section 5.2(b), Intrexon must notify Oragenics in writing of its waiver of that
particular milestone payment and election to share the milestone payment due
from the Product Sublicensee as Sublicensing Revenue at least five (5) business
days prior to the deadline for Oragenics to make a payment for the waived
milestone payment. The actual receipt by Intrexon of its full share of the
Product Sublicensee milestone payment as Sublicensing Revenue will be a
condition subsequent to making final any waiver of Intrexon’s rights to receive
the particular milestone payment otherwise due from Oragenics under
Section 5.2(a). Oragenics will pay Intrexon any amount due under this
Section 5.2(b) within the later of (i) six (6) months from underlying
commercialization milestone event, or (ii) ten (10) days following the date
stipulated in the underlying Product Sublicense for Oragenics to receive the
milestone payment.

2.4 Equity Agreement Controls. Section 5.3 of the Agreement is hereby replaced
in its entirety with the following new Section 5.3:

5.3 Equity Agreement Controls. All cash payments to Intrexon shall be in
accordance with the terms and conditions of the Equity Agreement, which Equity
Agreement shall control to the extent it may conflict with Sections 5.1 through
5.2 of this Agreement.

2.5 Revenue Sharing. Section 5.4 of the Agreement is hereby replaced in its
entirety with the following new Section 5.4:

5.4 Revenue Sharing.

(a) No later than thirty (30) days after each calendar quarter in which there is
positive Net Sales arising from the sale of any Oragenics Product in the Field
in the Territory, Oragenics shall pay a royalty to Intrexon of ten percent (10%)
of such Net Sales, on an Oragenics Product-by-Oragenics Product basis.
Commencing with the Effective Date, in the event that no Net Sales occur for a
particular Oragenics Product in any calendar quarter, neither Oragenics nor
Intrexon shall owe any payments hereunder with respect to such Oragenics
Product.

 

3



--------------------------------------------------------------------------------

(b) No later than thirty (30) days after each calendar quarter in which
Oragenics or any Oragenics Affiliate receives Sublicensing Revenue, Oragenics
shall pay to Intrexon a percentage of such Sublicensing Revenue equal to the
applicable Sublicensing Revenue Rate. “Sublicensing Revenue Rate” means a
percentage of Sublicensing Revenue applicable to a proposed sublicense by
Oragenics as follows: (a) with respect to any sublicense of a Lantibiotics
Oragenics Product (including new indications thereof), any revenues Oragenics
receives from a Product Sublicensee under a Product Sublicense that are not a
percentage of Product Sublicensee’s Net Sales of Oragenics Products, and any
amounts recovered under Section 6.3(f), the Sublicensing Revenue Rate shall be
twenty five percent (25%); and (b) with respect to any other sublicense, the
Sublicensing Revenue Rate shall be determined in accordance with Section 3.2.

2.6 Payment Reports and Records Retention. Section 5.6 of the Agreement is
hereby replaced in its entirety with the following new Section 5.6:

5.6 Payment Reports and Records Retention. Within thirty (30) days after the end
of each calendar quarter during which Net Sales have been generated or during
which Sublicensing Revenue has been received, Oragenics shall deliver to
Intrexon a written report that shall contain at a minimum for the applicable
calendar quarter:

(a) gross sales of each Oragenics Product (on a country-by-country basis);

(b) itemized calculation of Net Sales, showing all applicable deductions;

(c) itemized calculation of Sublicensing Revenue, including any offsets claimed
for Third Party license costs;

(d) the amount of the payment (if any) due pursuant to Section 5.4(a) and/or
5.4(b);

(e) the amount of the payment (if any) made or made due by the achievement of an
applicable commercialization milestone event during the present calendar
quarter;

(f) the amount of taxes, if any, withheld to comply with any applicable law; and

(g) the exchange rates used in any of the foregoing calculations.

 

4



--------------------------------------------------------------------------------

For three (3) years after each sale or other commercial use of Oragenics
Product, after incurring any component item Oragenics incorporated into its
calculation of Sublicensing Revenues, payments in accord with Section 5.2(b), or
Net Sales as reported to Intrexon, Oragenics shall keep (and shall ensure that
its Affiliates and, if applicable, (sub)licensees shall keep) complete and
accurate records of such sales, commercial use, or component item in sufficient
detail to confirm the accuracy of the payment calculations hereunder.

 

3. MISCELLANEOUS

3.1 Full Force and Effect. This Amendment amends the terms of the Agreement and
is deemed incorporated into the Agreement. The provisions of the Agreement as
amended remain in full force and effect.

3.2 Entire Agreement. This Amendment, together with the Agreement, the Stock
Agreement, and the Stock Amendment, constitutes the entire agreement, both
written and oral, between the Parties with respect to the subject matter hereof,
and any and all prior agreements with respect to the subject matter hereof,
either written or oral, expressed or implied, are superseded hereby, merged and
canceled, and are null and void and of no effect.

3.3 Counterparts. This Amendment may be executed in one or more counterparts,
each of which will be an original and all of which together will constitute one
instrument.

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Intrexon and Oragenics have executed this Amendment by their
respective duly authorized representatives as of the Second Amendment Effective
Date.

 

INTREXON CORPORATION                 ORAGENICS, INC.

By:   

/s/ Donald P. Lehr

                       By:   

/s/ Alan Joslyn

Name:    Donald P. Lehr       Name:    Alan Joslyn Title:    Chief Legal Officer
      Title:    Chief Executive Officer

Signature Page to Second Amendment to Exclusive Channel Collaboration Agreement